UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6000



WILLIAM RICKY DIXON,

                                             Plaintiff - Appellant,

          versus


LONNIE M. SAUNDERS, Warden, Augusta Correc-
tional Center,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-95-374-R)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Ricky Dixon, Appellant Pro Se. Jill Theresa Bowers, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his requests

to have counsel appointed and to have sanctions imposed for the

Appellee's failure to comply with the district court's discovery

orders. We have reviewed the record and the district court's opin-
ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Dixon v. Saunders, No. CA-95-374-R
(W.D. Va. Nov. 21, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2